 
 
IIB 
111th CONGRESS 2d Session 
H. R. 3989 
IN THE SENATE OF THE UNITED STATES 

July 14, 2010
Received


August 5, 2010
Read twice and referred to the  Committee on Energy and Natural Resources

AN ACT 
To authorize the Secretary of the Interior to conduct a special resource study to determine the suitability and feasibility of adding the Heart Mountain Relocation Center, in the State of Wyoming, as a unit of the National Park System. 
 
 
1.Short titleThis Act may be cited as the Heart Mountain Relocation Center Study Act of 2010.  
2.Special resource study 
(a)StudyThe Secretary of the Interior shall conduct a special resource study of the Heart Mountain Relocation Center, in Park County, Wyoming.  
(b)ContentsIn conducting the study under subsection (a), the Secretary shall— 
(1)evaluate the national significance of the Heart Mountain Relocation Center and surrounding area;  
(2)determine the suitability and feasibility of designating the Heart Mountain Relocation Center as a unit of the National Park System;  
(3)consider other alternatives for preservation, protection, and interpretation of the site by Federal, State, or local governmental entities, or private and nonprofit organizations;  
(4)identify cost estimates for any Federal acquisition, development, interpretation, operation, and maintenance associated with the alternatives;  
(5)identify any potential impacts of designation of the site as a unit of the National Park System on private landowners; and  
(6)consult with interested Federal, State, or local governmental entities, federally recognized Indian tribes, private and nonprofit organizations, owners of private property that may be affected by any such designation, or any other interested individuals.  
(c)Applicable lawThe study required under subsection (a) shall be conducted in accordance with section 8 of Public Law 91–383 (16 U.S.C. 1a–5).  
(d)ReportNot later than 3 years after the date on which funds are first made available for the study under subsection (a), the Secretary shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report containing the results of the study and any conclusions and recommendations of the Secretary.  
 Passed the House of Representatives July 13, 2010.Lorraine C. Miller,Clerk. 
 
